DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.
Claims 1, 4, and 7 are rejected.
Claims 2-3, 5-6 and 8-9 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 defines a machine accuracy in line 12, then is line 19 another machine accuracy is defined.  It is unclear what the accuracy is and if it is the same accuracy claimed in line 12.

Allowable Subject Matter
Claim 2-3, 5-6, 8-9  allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, the prior art of record does not teach alone or in combination an evaluation and determination unit that evaluates and determines at least one of machine accuracy, work environment, and image accuracy based on the measurement results of the plurality of environmental elements; and a control unit that controls in-factory equipment so that an environment in the factory becomes a preset environment based on results of evaluation and determination by the evaluation and determination unit, wherein the in-factory environmental control system has a mechanism that divides a risk level of heatstroke into several stages based on the measurement results of the temperature and the humidity measured by the environmental sensors and displayed on a factory monitor, and optimum air conditioning and ventilating methods are indicated based on the risk level of the heatstroke.


As to claim 3, the prior art of record does not teach alone or in combination an evaluation and determination unit that evaluates and determines at least one of machine accuracy, work environment, and image accuracy based on the measurement results of the plurality of environmental elements; and a control unit that controls in-factory equipment so that an environment in the factory becomes a preset environment based on results of evaluation and determination by the evaluation and determination unit, wherein the in-factory environmental control system has a mechanism that causes a factory monitor to provide a warning of a risk level of rust generation on an iron casting based on the measurement results of the temperature and the humidity measured by the environmental sensors and information of a cutting fluid obtained in advance by another method.

Other pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palmer teaches prediction a corrosion value based on humidity.
Kawata teaches determining if a heat stroke conditions are present and operating an HVAC unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119